DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Response to Amendment
The Amendment filed on 03/21/2022 has been entered. Claims 1, 4-5, 13, and 15-23 remain pending in the application. 
Claim Objections
Claims 4, 13, 17-18 and 22-23 are objected to because of the following informalities.  

Claims 4 and 13 are duplicate claims. Claims 17 and 22 are duplicate claims. Claims 18 and 23 are duplicate claims. 

Applicant is advised that should claims 4, 17 and 18 be found allowable, claims 13, 22 and 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "f7 is an integer of 1 to 7" in the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no apparent value f7 in the formulae of claim 1 therefore it is unclear how this limitation is to be interpreted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 13, 15-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2017/0186965) (Parham) in view of Park et al (US 2017/0170408) (Park).

In reference to claims 1, 4-5, 14-18 and 22-23, Parham teaches an organic electroluminescent device comprising an anode, a cathode, at least one light emitting layer, a hole transport layer and an electron transport layer (Parham [0103]), wherein the light emitting layer includes a compound of formula (1) as a host for example the compound shown below (Parham p 48) and an additional co-host that is preferably a carbazole material (Parham [0104]; [0112]).


    PNG
    media_image1.png
    230
    320
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    351
    330
    media_image2.png
    Greyscale




Parham does not expressly teach a specific carbazole host material of formula 20 as instantly claimed.  

With respect to the difference, Park teaches a carbazole compound H1-8 as shown below for use as a hole transporting host compound in a light emitting layer of an organic electroluminescent device (Park [0008]; [0037]). 

    PNG
    media_image3.png
    442
    382
    media_image3.png
    Greyscale

Park further teaches that the resulting organic electroluminescent device has high efficiency and a long lifespan (Park [0007]; [0018]). 

In light of the motivation of using the carbazole host material compound H1-8 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the carbazole host material as described by Park in the device of Parham as the co-host in order to provide a device with high efficiency and a long lifespan and thereby arrive at the claimed invention. 

Furthermore, the substitution of the carbazole host material H1-8 of Park for the carbazole host material of Parham, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result providing a device with high efficiency and long lifespan. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
For Claim 1: Reads on the claimed device structure wherein the compound of formula (1) reads on the compound of formula 10 wherein R22 to R26 and R28 are each H, a 21 is 0, a22 is 1, L22 is phenylene, R21 is phenyl, b21 is 1, X11, X12 and X13 are each N, R29 and R30 are each phenyl and R27 is formula 15-33, X61 and X62 are each hydrogen, and compound H1-8 reads on formula 20 wherein R33 to R36 are each hydrogen, R31 is phenyl, R32 is phenyl, L32 is phenylene, a33 is 0, a31 is 0 and a32 is. 
For Claim 4: Reads on wherein: L22 is formula 12-2, R22 to R26 and R28 are each H,  R27 is formula 15-33, and R29 and R30 are each formula 15-1. 
For Claim 5: Reads on EH3-101.
For Claim 13: Reads on wherein: L22 is formula 12-1, X11, X12 and X13 are each N, R22 to R26 and R28 are each H,  R27 is formula 15-40, and R29 and R30 are each formula 15-1. 
For Claim 15: Compound H1-8 is not the compound excluded.
For Claim 16: Reads on wherein L32 is phenylene and L31 and L33 are not present.
For Claim 17 and 22: Reads on formula 20-3. 
For Claim 18 and 23: Reads on HH1-2.

In reference to claims 19 and 20, Parham in view of Parham 2 and Park teaches the device as described above for claim 6. Park further teaches that a material of formula HT-1 as shown below for use as a hole transport layer material (Park [0063]).  

    PNG
    media_image4.png
    422
    511
    media_image4.png
    Greyscale

Park further teaches that the resulting organic electroluminescent device has high efficiency and a long lifespan (Park [0007]; [0018]). 

In light of the motivation of using the hole transport layer material HT-1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the hole transport layer material HT-1 as described by Park in the device of Parham as the co-host in order to provide a device with high efficiency and a long lifespan and thereby arrive at the claimed invention. 

Furthermore, the substitution of the hole transport layer material HT-1 of Park for hole transport layer material of Parham, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result providing a device with high efficiency and long lifespan. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
For Claim 19: Reads on formula 201 wherein R102 to R108 are each hydrogen, R101 is phenyl, R109 is biphenyl, R111 and R112 are each methyl, R113 to R119 are each hydrogen, xb is 0, xa is 1, and Ar101 is phenyl. 
For Claim 20: Reads formula 201A wherein R109 is biphenyl, R111 and R112 are methyl, and R101 is phenyl. 

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al (US 2017/0186965) (Parham) in view of Park et al (US 2017/0170408) (Park) as applied to claim 1 above, and further in view of Welsh et al (US 2013/0248830) (Welsh).

Parham in view of Park teaches the device as described above for claim 6. 

Parham in view of Park does not expressly teach that the electron transport layer comprises a compound that meets the instant claim requirements including satisfying equation 5. 

With respect to the difference, Welsh teaches organic transport layers for electroluminescent devices (Welsh [0091]) comprising a compound of formula A (Welsh [0021]) as shown below

    PNG
    media_image5.png
    184
    375
    media_image5.png
    Greyscale

For example wherein in the formula A, one group R is naphthyl and the other group R is a naphthyl substituted phenyl (Welsh [0023]).  
 
Welsh discloses the compound of formula A that encompasses the presently claimed electron transport material, including wherein in the formula A, one group R is naphthyl and the other group R is a naphthyl substituted phenyl. Each of the disclosed substituents from the substituent groups of Welsh are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula A.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula A to provide the compound described above, which is both disclosed by Welsh and encompassed within the scope of the present claims and thereby arrive at the claimed compound.

Welsh further teaches that using the inventive film containing an electron transfer layer film layer comprising compounds of formula A yields lower turn on voltage and higher luminous efficiency (Welsh [0189]). 

In light of the motivation of using the compound of formula A as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula A as described by Welsh in order to reduce turn on voltage and increase luminous efficiency and thereby arrive at the claimed invention. 

Furthermore, the substitution of the electron transport material of Welsh for the electron transport layer material of Parham in view of Park, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result reducing turn on voltage and increasing luminous efficiency. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

For Claim 21: Reads on formula 42 wherein T1, T2 and T3 are each N, p and 1 are each 0, Ar211 and Ar212 are each unsubstituted naphthyl, r is 1, Ar203 is phenylene and Ar213 is naphthyl. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786